DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objection
Claims 16 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, 12-15, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Asgari (previously cited) in view of Ferreira et al. (previously cited), Rai et al. (previously cited), Frydrych et al. (previously cited), and Mineral oil MSDS (previously cited).
 Asgari teaches the production of thermoset particles that qualify as microparticles since they can range in size from 10 nm to 1000 m (see paragraph 112).  A thermoset resin is suspended as a melt in a liquid medium, optionally with a crosslinking agent, then substantially completely crosslinked to produce a thermoset material, and then separated from the solvent (see paragraphs 32-34, 46, 51-52, and 54; instant claims 1-2). Asgari explicitly teaches the production of their particles in the absence of a solvent by melting the resin (see paragraph 32; instant claim 1). Spherical particles result from the dispersion production procedure (see paragraphs 19 and 31). When the thermoset can be sufficiently crosslinked via the application of heat or radiation, the crosslinker can be omitted (see paragraph 83; instant claim 13).  The particles are envisioned to be employed for a variety of applications, including drug delivery and are taught to include functional additives in the thermoset polymer (see paragraphs 86, 97-98, and 124; instant claim 12). An example is provided where a thermoset resin is slowly added to an aqueous surfactant solution while continuously stirring (see example 1; instant claim 4). Crosslinking was induced in the dispersion of spherical particles then the particles were filtered, washed, and dried. Poly(glycerol sebacate) is not explicitly named as the thermoset polymer.
Ferreira et al. teach the use of particles that contain a growth factor and are employed for drug delivery (see abstract and paragraph 4). The microparticles are composed of biocompatible and biodegradable polymers where poly(glycerol sebacates) are envisioned options (see paragraph 5).
Rai et al. teach that poly(glycerol sebacate) is a thermoset polymer envisioned for use in a number of biomedical applications including as an implanted drug delivery matrix (see page 1054 second column last paragraph and 1067 first column first-second paragraphs). The processing of poly(glycerol sebacate) is taught to employ a prepolymer made via heat induced polycondensation that is further heated to 120⁰C so as to induce crosslinking and a final curing (see page 1053 first column first-second full paragraphs and figure 1). The polymer has two melting points, the higher of which is approximately 38⁰C (see page 1054 second column last paragraph). In addition, Rai et al. teach derivatives of the polymer such as poly(glycerol sebacate) acrylate (see page 1053 first column last paragraph).
Frydrych et al. teach the production of microspheres via an oil-in-oil emulsion of poly(glycerol sebacate) urethane for drug delivery (see abstract, figure 1, and page 7985 first column first full paragraph). Here a solution of poly(glycerol sebacate) with a weight average molecular weight of 10,522 Da is reacted with isocyanate terminated polyethylene glycol in 1, 4-dioxane then dispersed in mineral oil at 55⁰C (phase incompatible non-reactive liquid) and stirred for five hours while crosslinking occurs via isocyanate groups (see page 7976 first column, page 7978 first column first partial paragraph and supplementary material page 2 last partial paragraph-page 3 first partial paragraph; instant claims 1-3 and 26). Mineral oil has a flashpoint of 135⁰C and a boiling point of 260-330⁰C and is instantly disclosed as being non-reactive with poly(glyceryl sebacate) (see Mineral oil MSDS sections 5 and 9; instant specification paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select poly(glycerol sebacate) as the thermoset polymer to employ in the process of Asgari. This choice would have been obvious because it was a polymer that was known to be desirable in microparticle forms envisioned for drug delivery, an end use envisioned by Asgari et al. It would then follow to practice their method in the absence of a crosslinker because heat alone is sufficient to crosslink poly(glycerol sebacate), according to Rai et al., and Asgari et al. detail the exclusion of a crosslinker under such conditions. In light of Frydrych et al. who teach the generation of microspheres from a poly(glycerol sebacate) dispersed in mineral oil, it would then follow to provide a melted composition of uncured poly(glycerol sebacate) prepolymer, add it to mineral oil as a solvent in which it is insoluble while stirring (shear  mixing), then heat the mixture to crosslink and cure the resulting microparticles (see instant claims 1-2, 4, and 13-14). Since the mixture is heated so as to heat the microparticles that are dispersed and thereby in contact with the non-solvent, they would be heated conductively (see instant claim 10). Given the teaching of a 120⁰C cure temperature for pol(glycerol sebacate) prepolymer, it would have been reasonable to expect mineral oil to be successfully employed because its flash point and boiling point exceed this value. Further, Asgari teach the use of thermoset particles as drug delivery devices and the incorporation of a drug in poly(glycerol sebacate) was known as detailed by Rai et al., therefore the addition of a drug to the poly(glycerol sebacate) particles for controlled release would also have been obvious (see instant claim 12). The use of a poly(glycerol sebacate acrylate) as taught by Rai et al. or a poly(glyceryl sebacate) urethane as taught by Frydrych et al. in place of poly(glycerol sebacate) also would have been obvious given the desire for their use in drug delivery applications (see instant claims 15-16). These substitutions would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Thus claims 1-4, 10, 12-16, and 25-26 are obvious over Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS.

Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS as applied to claims 1-4, 10, 12-16, and 25-26 above, and further in view of Lin et al. (previously cited) and Saralidze et al. (previously cited).
Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS render obvious the limitations of instant claim 1. The use of a needle to add poly(glycerol sebacate) prepolymer to the oil non-solvent is not detailed.
Lin et al. teach the production of polymer microparticles for drug delivery (see abstract). The microparticles are made by slowly adding a polymer solution with the drug into a stirred oil non-solvent via a needle (see page 640 last paragraph).
Saralidze et al. teach the preparation of polymer microspheres via various techniques that include the addition of a polymer or monomer containing fluid to another liquid in which it is immiscible (see abstract and figure 1). Dropwise addition of the polymer or monomer containing fluid into a heated oil provides the oil in a narrow vertical column while other immiscibility based particle preparation techniques can also employ a broader column or flask that may also include stirring (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a needle as taught by Lin et al. to provide the slow addition of poly(glycerol sebacate) into the heated mineral oil of Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., specific technique to slowly add vs. generic technique to slowly add). Further, using a vertical column, as shown by Saralidze et al., also would have been obvious as a type of vessel known to facilitate polymer particle production via the combination of immiscible fluids and, in particular, in a heated oil. Therefore claims 7-8 is obvious over Asgari in view of Ferreira et al., Rai et al., Frydrych et al.,  Mineral oil MSDS, Lin et al., and Saralidze et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS as applied to claims 1-4, 10, 12-16, and 25-26 above, and further in view of Yang et al. (previously cited).
Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS render obvious the limitations of instant claim 1. The stirring of the combination of mineral oil and dispersed poly(glycerol sebacate) is not taught to occur via sonication.
Yang et al. detail the production of microparticles made via the combination of two immiscible phases (see paragraph 67). They list agitation techniques that were known to the artisan of ordinary skill for such processes and they include stirring, sonication, vortexing, rocking, and vibration (see paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the poly(glycerol sebacate) prepolymer and olive oil via sonication instead of stirring in the method of Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS. This choice would have been obvious as the simple substitution of one mixing technique for another in order to yield a predictable outcome. Therefore claim 9 is obvious over Asgari in view of Ferreira et al., Rai et al., Frydrych et al., Mineral oil MSDS, and Yang et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS as applied to claims 1-4, 10, 12-16, and 25-26 above, and further in view of Aydin et al. (previously cited).
Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS render obvious the limitations of instant claim 1. The use of microwave radiation to heat the dispersed poly(glycerol sebacate) prepolymer microparticles is not detailed.
Aydin et al. teach the application of microwave radiation to cure poly(glycerol sebacate) (see page 503 second column first full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ microwave heating as taught by Aydin et al. as the technique for heating the dispersion of Asgari in view of Ferreira et al., Rai et al., Frydrych et al., and Mineral oil MSDS because it was taught by Aydin et al. as a known heat source to cure poly(glycerol sebacate). Therefore claim 11 is obvious over Asgari in view of Ferreira et al., Rai et al., Frydrych et al., Mineral oil MSDS, and Aydin et al. 

Claims 17-18, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (previously cited) in view of Snow (previously cited), Lear et al. (previously cited), and Zhang et al. (previously cited).
Thorne et al. teach the production of porous polymeric materials made by dielectric heating of an arrangement of polymer particles such that they adhere at their points of contact (see column 1 lines 11-21 and 31-39; instant claim 17). Thermoset polymers are explicitly envisioned (see column 1 lines 18-21). Thorne et al. teach the process as a simpler alternative to those otherwise known for generating porous polymer including the incorporation of a soluble component which is subsequently leached from the solidified polymer (see column 1 lines 39-42). The heating is conducted via dielectric heating so as to uniformly heat the particles (see column 2 lines 6-14). Poly(glycerol sebacate) is not explicitly taught as the thermoset polymer.
Snow teaches dielectric heating as the most realistic means of preheating thermoset resin for molding (see page 1 second paragraph). Microwave heating is taught as a variety of dielectric heating to employ with these materials (see page 1 second paragraph; instant claim 18).
Lear et al. teach the production of a porous polymeric article by partially curing a polymer resin into a solid, comminuting the resin, then forming the partially cured particles into a predetermined shape and sintering the particles with or without the application of pressure (see column 1 lines 53-68, column 3lines 65-67, and column 4 lines 24-26; instant claim 17). The comminution process is taught to yield a powder with a particle size between 45 and 250 m (see column 3 lines 49-54; instant claim 21). The sintering is taught to occur due to further curing of the polymer (see column 4 lines 20-23; instant claims 17 and 21).
Zhang et al. teach the production of a porous poly(glycerol sebacate) matrix for tissue engineering (see abstract). They teach poly(glycerol sebacate) to be a thermoset polymer (see page 119 first column first partial paragraph). The process employed prepares a poly(glycerol sebacate) prepolymer which is a partially cured form of poly(glycerol sebacate) (see page 119 second column first partial paragraph). This prepolymer is combined with sodium chloride particles, poured into a mold, and cured at 140⁰C (see page 120 first column first paragraph). Subsequently, the solidified mass is soaked in water to remove the sodium chloride and then freeze dried (see page 120 first column first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a porous poly(glycerol sebacate) matrix for tissue engineering by preparing a pre-polymer of poly(glycerol sebacate) that is partially cured into a solid then ground into microparticles that are then formed into the desired shape and sintered/cured into a solid mass (see instant claims 17, 20-21, and 24). This method is obvious from the cited teachings because Zhang et al. demonstrate the desire for a porous scaffold composed of poly(glycerol sebacate). Thorne teaches the production of a porous scaffold from thermoset polymer particles that are fused into a three-dimensional structure via dielectric heating as an improvement over the poragen leaching technique employed by Zhang et al. Further, poly(glycerol sebacate) is a thermoset polymer and the general methodology was already known in the prior art as detailed by Lear et al. In addition, the selection of microwave heating as the variety of heating would have been obvious given that it was a type of dielectric heating taught for heating thermoset resins (see instant claim 18). “Sintering”, according to the instant claims can be induced by microwave radiation of a three-dimensional arrangement of poly(glyceryl sebacate) microparticles (see claim 18). Therefore claims 17-18, 20-21, and 24 are obvious over Thorne in view of Snow, Lear et al., and Zhang et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Snow, Lear et al., and Zhang et al. as applied to claims 17-18, 20-21, and 24 above, and further in view of Rai et al. 
Thorne in view of Snow, Lear et al., and Zhang et al. render obvious the limitations of instant claim 17. The inclusion of a controlled release agent is not explicitly taught.
Rai et al. teach that poly(glycerol sebacate) is a thermoset polymer envisioned for use in a number of biomedical applications including as an implanted drug delivery matrix (see page 1054 second column last paragraph and 1067 first column first-second paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a drug, as taught by Rai et al., in the matrix of Thorne in view of Snow, Lear et al., and Zhang et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 22 is obvious over Thorne in view of Snow, Lear et al., Zhang et al., and Rai et al.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Snow, Lear et al., and Zhang et al. as applied to claims 17-18, 20-21, and 24 above, and further in view of Noble (previously cited). 
Thorne in view of Snow, Lear et al., and Zhang et al. render obvious the limitations of instant claim 17. A hollow spherical shape for the tissue engineering scaffold is not detailed.
Noble teaches that a hollow spherical shape with a porous wall is useful for tissue engineered implants for the eye socket (see paragraphs 2-5). The constituent materials can be any polymer that is suitable for implantation and are envisioned to include polyesters (see paragraph 51). The wall of the sphere may be thermally processed and generated from two half spheres that are secured to one another (see paragraphs 6 and 44).
As a particular shape that is known for a porous polymer scaffold implant employed for tissue engineering, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hollow sphere as the shape for the scaffold made in the method of Thorne in view of Snow, Lear et al., and Zhang et al. Therefore claim 23 is obvious over Thorne in view of Snow, Lear et al., Zhang et al., and Noble.

Claims 17, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Borden et al. (previously cited), Lear et al., and Rai et al.
 Zhang et al. teach the production of a porous poly(glycerol sebacate) matrix for tissue engineering (see abstract). They teach poly(glycerol sebacate) to be a thermoset polymer (see page 119 first column first partial paragraph). The process employed prepares a poly(glycerol sebacate) prepolymer which is a partially cured form of poly(glycerol sebacate) (see page 119 second column first partial paragraph). This prepolymer is combined with sodium chloride particles, poured into a mold, and cures at 140⁰C (see page 120 first column first paragraph). Subsequently, the solidified mass is soaked in water to remove the sodium chloride and then freeze dried (see page 120 first column first paragraph). Zhang et al. do not teach sintering poly(glycerol sebacate) particles to generate their scaffold.
Borden et al. teach a porous tissue engineering scaffold made by generating microspheres of PLGA that are combined together in a mold that is heated so as to fuse/sinter the particles and yield a solid structure (see abstract and page 553 first column second full paragraph; instant claim 27). They also teach the generation of a porous structure for the same purpose by generating PLGA microspheres that are mixed with a sodium chloride, shaped with a mold, and dried (see page 552 second column last partial paragraph). The dried structure is then lyophilized and placed in water to leach out the sodium chloride and form the pores (see page 553 first column first partial paragraph).
Lear et al. teach the production of a porous polymeric article by partially curing a polymer resin into a solid, comminuting the resin, then forming the partially cured particles into a predetermined shape and sintering the particles with or without the application of pressure (see column 1 lines 53-68, column 3lines 65-67, and column 4 lines 24-26; instant claim 17). The comminution process is taught to yield a powder with a particle size between 45 and 250 m (see column 3 lines 49-54; instant claim 21). The sintering is taught to occur due to further curing of the polymer (see column 4 lines 20-23; instant claim 17).
Rai et al. teach that poly(glycerol sebacate) is a thermoset polymer envisioned for use in a number of biomedical applications including as an implanted drug delivery matrix (see page 1054 second column last paragraph and 1067 first column first-second paragraphs). The processing of poly(glycerol sebacate) is taught to employ a prepolymer made via polycondensation induced by heating that is further heated to 120⁰C so as to induce crosslinking (see page 1053 first column first-second full paragraphs and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a porous poly(glycerol sebacate) matrix for tissue engineering by preparing microspheres of pre-polymer of poly(glycerol sebacate) that are partially cured that are then formed into the desired shape and sintered/cured via heating into a solid mass (see instant claims 17, 20-21, and 24). This method is obvious from the cited teachings because Zhang et al. demonstrate the desire for a porous scaffold composed of poly(glycerol sebacate) and the sintering of polymer particles into a mass is a known alternative method for generating a porous tissue engineering scaffold from solidified polyester polymers as demonstrated by Borden et al. Rai et al. teach the heat induced polymerization/curing of poly(glycerol sebacate) indicating that heat fusion of poly(glycerol sebacate) is possible and Lear et al. demonstrate the expectation of success for the process with partially cured particles that are molded into a structure and sintered to both fuse and further internally cure the particles. Therefore claims 17, 20, 24, and 27 are obvious over Zhang et al. in view of Borden et al., Lear et al., and Rai et al.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Borden et al., Lear et al., and Rai et al. as applied to claims 17, 20, 24, and 27 above, and further in view of Mallouk et al. (previously cited). 
Zhang et al. in view of Borden et al., Lear et al., and Rai et al. render obvious the limitations of instant claim 17. The use of convective heating is not explicitly detailed.
Mallouk et al. teach a convection oven as a heating device employed to sinter a particulate material into a solid form for tissue growth (see abstract and column 4 lines 3-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the convection oven of Mallouk et al. as the device employed to heat and sinter the solid mass of Zhang et al. in view of Borden et al., Lear et al., and Rai et al. This modification would have been obvious because this particular heating device was known for this role while a generic heating device was otherwise taught. Therefore claim 19 is obvious over Zhang et al. in view of Borden et al., Lear et al., Rai et al., and Mallouk et al.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Borden et al., Lear et al., and Rai et al. as applied to claims 17, 20, 24, and 27 above, and further in view of Noble. 
Zhang et al. in view of Borden et al., Lear et al., and Rai et al. render obvious the limitations of instant claim 17. A hollow spherical shape for the tissue engineering scaffold is not detailed.
Noble teaches a hollow spherical shape with a porous wall is useful for tissue engineered implants in the eye socket (see paragraphs 2-5). The constituent materials can be any polymer that is suitable for implantation and are envisioned to include polyesters (see paragraph 51). The wall of the sphere maybe thermally processed and generated from two half spheres that are secured to one another (see paragraphs 6 and 44).
As a particular shape that is known for a porous polymer scaffold implant employed for tissue engineering, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hollow sphere as the shape for the scaffold made in the method of Zhang et al. in view of Borden et al., Lear et al., and Rai et al.  Therefore claim 23 is obvious over Zhang et al. in view of Borden et al., Lear et al., Rai et al., and Noble.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 10-16, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,556,217.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of forming cured poly(glycerol sebacate) microparticles. The microparticles are formed by suspending the polymer in a phase incompatible liquid elastomer then curing the microparticles in the absence of a mold. The polymer is not recited to contain photoinitiators, photo-induced crosslinker, or a solvent. The same varieties of poly(glycerol sebacate) are claimed by both as is the presence of a controlled release agent. Microwave, in addition to conductive heat, curing of the microparticles is also recited by both sets of claims. 
While the reactivity of the elastomer with poly(glycerol sebacate) resin is not detailed, there are only two possible options, namely a reactive elastomer and a non-reactive elastomer. Given that the patented claims embrace the entire scope of phase incompatible elastomers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a non-reactive elastomer as one of a finite number of options from which the selection can be made. Therefore claims 1-2, 10-16, and 25 are unpatentable over claims 2-10 of U.S. Patent No. 10,556,217.

Claim 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,556,217 as applied to claims 1-2, 10-16, and 25 above, and further in view of Asgari. 
Claims 2-10 of U.S. Patent No. 10,556,217 recite the limits of instant claim 1. Metering of the poly(glycerol sebacate) into the phase incompatible liquid and shear mixing are not detailed.
Asgari teaches the production of thermoset particles that qualify as microparticles since they can range in size from 10 nm to 1000 m (see paragraph 112).  A thermoset resin is suspended as a melt in a solvent along with a surfactant and optionally, a crosslinking agent, then substantially completely crosslinked to produce a thermoset material, and then separated from the solvent (see paragraphs 32-34, 46, and 51-52). When the thermoset can be sufficiently crosslinked via the application of heat or radiation, the crosslinker can be omitted (see paragraph 83; instant claim 13). The particles are envisioned to be employed for a variety of applications, including drug delivery and are taught to include functional additives in the thermoset polymer (see paragraphs 86, 97-98, and 124). An example is provided where a thermoset resin is slowly added to an aqueous surfactant solution while continuously stirring (see example 1; instant claims 4 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to slowly (metered) add the poly(glycerol sebacate) as taught by Asgari since such an addition rate was known for generating microparticles via the method of the patented claims. Similarly, shear mixing in the patented method would have been obvious to apply for the same reason. Therefore claims 4 and 7 are obvious over claims 2-10 of U.S. Patent No. 10,556,217 in view of Asgari.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,556,217 in view of Asgari as applied to claim 7 above, and further in view of Yang et al. 
Claims 2-10 of U.S. Patent No. 10,556,217 in view of Asgari render obvious the limitations of instant claim 1, where stirring is employed in the method. The stirring of the combination of phase incompatible liquid and dispersed poly(glycerol sebacate) is not taught to occur via sonication.
Yang et al. detail the production of microparticles made via the combination of two immiscible phases (see paragraph 67). They list agitation techniques that were known to the artisan of ordinary skill for such processes and they include stirring, sonication, vortexing, rocking, and vibration (see paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the poly(glycerol sebacate) and phase incompatible liquid via sonication instead of stirring in the method of the modified patented claims. This choice would have been obvious as the simple substitution of one mixing technique for another in order to yield a predictable outcome. Therefore claim 10 is obvious over claims 2-10 of U.S. Patent No. 10,556,217 in view of Asgari and Yang et al.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,556,217 as applied to claims 1-2, 10-16, and 25 above, and further in view of Lin et al. and Saralidze et al. 
Claims 2-10 of U.S. Patent No. 10,556,217 render obvious the limitations of instant claim 1. The use of a needle to add poly(glycerol sebacate) prepolymer to the phase incompatible liquid is not detailed.
Lin et al. teach the production of polymer microparticles for drug delivery (see abstract). The microparticles are made by slowly adding a polymer solution with the drug into a stirred oil non-solvent via a needle (see page 640 last paragraph).
Saralidze et al. teach the preparation of polymer microspheres via various techniques that include the addition of a polymer or monomer containing fluid to another liquid (see abstract and figure 1). Dropwise addition of the polymer or monomer counting fluid into a heated oil provides the oil in a narrow vertical column while others may employ a broader column or flask that may also include stirring (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a needle as taught by Lin et al. to provide the addition of poly(glycerol sebacate) into the phase incompatible liquid claims 2-10 of U.S. Patent No. 10,556,217. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., specific technique to slowly add vs. generic technique to slowly add). Further, using a vertical column as shown by Saralidze et al. also would have been obvious as a type of vessel known to facilitate polymer particle production via the combination of immiscible fluids and, in particular, in a heated liquid. Therefore claim 8 is obvious over claims 2-10 of U.S. Patent No. 10,556,217 in view of Lin et al. and Saralidze et al.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,556,217 as applied to claims 1-2, 10-16, and 25 above, and further in view of Frydrych et al. 
Claims 2-10 of U.S. Patent No. 10,556,217 render obvious the limitations of instant claim 1. The use of a needle to add poly(glycerol sebacate) prepolymer to the phase incompatible liquid is not detailed.
Frydrych et al. teach the production of microspheres via an oil-in-oil emulsion of a poly(glycerol sebacate) polymer for drug delivery (see abstract, figure 1, and page 7985 first column first full paragraph). Here a poly(glycerol sebacate) with a weight average molecular weight of 10,522 Da is employed (see page 7976 first column, page 7978 first column first partial paragraph and supplementary material page 2 last partial paragraph-page 3 first partial paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a known molecular weight for poly(glycerol sebacate), as detailed by Frydrych et al., for a delivery application This choice would have been obvious as the simple substitution of known element for another in order to yield a predictable outcome. Therefore claim 26 is obvious over claims 2-10 of U.S. Patent No. 10,556,217 in view of Frydrych et al.


Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered. In light of the amendment to the claims, the rejections over Wu et al. in view of others are withdrawn. The remaining arguments are not persuasive. 

Regarding rejections over Asgari in view of others:
The applicant argues that Asgari  requires a solvent. The ‘solvent’ of Asgari meets the limitation of the instantly claimed phase incompatible liquid and they further describe it as a suspension medium (see example 1). The thermoset of Asgari is melted then formed into particles by being suspended in a liquid medium. Moreover, Asgari explicitly teach that the particles can be made in the absence of solvent by melting the polymer resin and suspending it into the liquid medium (see paragraph 32). They explicitly teach a polymer melt can be suspended into a solvent/surfactant blend to generate particles; thus the solvent/surfactant blend is a phase incompatible liquid relative to the polymer (see paragraph 51 and example 1). The applicant also argues that Asgari requires a  crosslinking agent. This is incorrect given that Asgari teaches such a component as optional, particularly when solidification can be induced via thermal treatment (see paragraphs 54 and 83).  
The applicant argues against Rai and Ferreira for not anticipating claim 1, primarily focusing on the refences not exemplifying poly(glycerol sebacate)  microparticles. While not exemplified, Ferreira teaches polymeric particles for controlled delivery of bioactive compounds and amongst a small listing they include poly(glycerol sebacate). The fact that this polymer is not provided in an example does not negate the fact that prior art recognized the utility of poly(glycerol sebacate) as a particulate carrier of bioactive compounds to be controllably released. Rai provides a collection of teachings about poly(glycerol sebacates) that position it as a thermoset that qualifies for the process of Asgari, reaffirms its contemplation as a drug delivery vehicle, and details the understanding that the artisan of ordinary skill would have had about its process of transitioning from a prepolymer to a cured final product.
The applicant argues that the artisan would not expect poly(glycerol sebacate) to be phase incompatible with mineral oil based upon the use of mineral oil as a suspension medium for making poly(glycerol sebacate) urethane microparticles by Frydrych. As previously discussed relative to an oil-in-oil emulsion, the importance of dissimilar solubility parameters between the two phases was already recognized at the time of the invention as well as the converse where miscibility/solubility occurs for materials with similar solubility parameters (see Klapper et al. – previously cited). While poly(glycerol sebacate) and poly(glycerol sebacate) urethane are not the same polymer, poly(glycerol sebacate) is dissolved in 1,4-dioxane to make the poly(glycerol sebacate) urethane and this solution is then dispersed in mineral oil. This indicates that poly(glycerol sebacate) is soluble in 1,4-dioxane and that 1,4-dioxane is immiscible with mineral oil. The artisan of ordinary skill would have reasonably expected that poly(glycerol sebacate) would also be immiscible with mineral oil given its solubility in a solvent that is immiscible with mineral oil, the requisite proximity of the solubility parameters of poly(glycerol sebacate) and 1,4-dioxane, and the dissimilarity of the solubility parameters of 1,4-dioxane and mineral oil.
	
The applicant further argues that none of Lin, Saralidze, Yang, or Aydin teach all the limitations of claim 1. The limitations the applicant argues are missing are addressed by the teachings of Asgari in view of Ferreira, Rai, Frydrych, and the Mineral Oil MSDS to which they act as supplementary teachings. 
 
Regarding rejections over Thorne in view of others:
The applicant argues that Thorne teaches away from sintering PGS microparticles in a three-dimensional arrangement. The term “sinter” means to form large particles, lumps, or masses from powders by heating or pressure or both (see Collins dictionary definition (previously cited). The instant claims categorize microwave heating as a heat source for sintering. This process is precisely what Thorne describes, namely the formation of a mass from a thermoset powder via their formation into a 3-D structure and the application of microwave radiation. Thorne teaches away from a ‘sintering’ process that employs pressure and direct heat; however pressure is an optional addition to the process. The general monikers attached to the process by the instant applicant and Thorne differ, but the steps each one describes are not different. The applicant has not explained how the process taught by Thorne differs from that claimed beyond how the term “sinter” is employed. The abstract of Thorne states their process to be “a method for producing porous plastic materials without a chemical reaction comprising heating the material by directing radio frequency energy at the material to heat it sufficiently to cause the particulate material to adhere together at the points of contact.  The method uses… thermoset material and does not require application of pressure to the material.” It is not clear how this differs dramatically from the instantly claimed process beyond the specifically claimed poly(glycerol sebacate).
The applicant also argues that Thorne does not teach poly(glycerol sebacate). However, Thorne teaches thermoset polymers in their method and the desire for a porous poly(glycerol sebacate) structure is established in the prior art as indicated by Zhang. The thermoset properties of poly(glycerol sebacate) and its ability to cure due to heat application are also established by Zhang. and the applicant has provided no reason why the artisan would not expect poly(glycerol sebacate) to function in the method of Thorne.
Further the applicant argues that poly(glycerol sebacate) differs from phenolic resins in reference to the polymer of choice in Lear. However Zhang establishes the recognized desire to generate a porous poly(glycerol sebacate) scaffold via a mold. They teach the incorporation of a soluble solute to create pores, but Thorne teaches their method as an alternative to such a technique for thermoset polymers. Lear then provides details about the size of particles to employ when generating a porous mass from fusing partially cured polymer particles in a mold. The fact that the polymer employed by Lear is different than poly(glycerol sebacate) does not negate the applicability of the physical aspects of their process. 

The applicant further argues that Rai and Noble do not  teach all the limitations of claim 17. The limitations the applicant argues are missing are addressed by the teachings of Thorne in view of Snow , Lear, and Zhang to which they act as supplementary teachings. 

Regarding rejections over Zhang et al. in view of others:
The applicant argues that Zhang does not teach microparticles or sintering to make their porous poly(glycerol sebacate) structure and that none of the other cited references teach sintering poly(glycerol sebacate). However Borden presents particle sintering as an alternative to the poragen based process that Zhang employs to make a porous scaffold. Lear provides further details for such a particle sintering process and Rai provides details of poly(glycerol sebacate) that would indicate to the artisan of ordinary skill that it is suitable for the sintering process for the production of a porous structure. The applicant does not provide evidence that poly(glycerol sebacate) has properties that would make the artisan expect its use in a sintering process to be untenable.

The applicant further argues that neither Mallouk nor Noble do not  teach all the limitations of claim 17. The limitations the applicant argues are missing are addressed by the teachings of Zhang in view of Borden, Lear, and Rai to which they act as supplementary teachings. 

Regarding the double patenting rejections:
	The applicant’s acknowledgement of the rejections is noted. The applicant is reminded that 37 CFR 1.111(b) details that the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  


Allowable Subject Matter
Per the applicant’s argument, the poly(glycerol sebacate) urethane of Frydrych is not an uncured poly(glycerol sebacate) because the urethane groups connect poly(glycerol sebacate) chains to each other via their diisocyanate source. To be clear, the applicant is attesting that poly(glycerol sebacate) urethanes that have connections between poly(glycerol sebacate) chains via urethane linkages are not embraced in the “uncured poly(glycerol sebacate)” in the claimed method. This interchain connection occurs across the prior art that teaches poly(glycerol sebacate) urethanes. As a result, the selection of a poly(glycerol sebacate) urethane without interchain connections for the production of microparticles via suspension is non-obvious over the prior art.
The new limitation requiring a coating of poly(glycerol sebacate) resin based glue in the three-dimensional arrangement of claim 17 is not obvious over the prior art. The concept of a binder being added to a collection of particles that are formed into a shape and fused into a porous particles is known (see Noguchi et al. US Patent No. 5,108,833). However the binder is not a glue based on the components in the particles. 



Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615